Case 1:20-cr-00167- ALC Ro UTA
ca fl

ni Soi

Wik EAN
Federal Defenders
OF NEW YORK, INC.

Migerbesptikeg1 Page 1 of 1
WU aie
Southern District
52 Duane Street- 10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director
and Attorney-in-Chief

BY ECF

Honorable Andrew L. Carter, Jr
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse,
40 Foley Square,

New York, New York 10007

Re: United States v. Lawrence Bruce
20 Cr. 167 (ALC)

Dear Judge Carter,

Southern District of New York

Jennifer L. Brown

Atromey-in-Charge
March 11, 2020
USDC SDNY
DOCUMENT ELECTRONICALLY
FILED

DOC#: ze
DATE FILED: 2-//- 42)

I respectfully write on behalf of my client, Lawrence Bruce, to request that
My. Bruce’s bail conditions be modified. Mr. Bruce is currently on home detention.
We would like to modify this condition to a curfew, primarily so that Mr. Bruce can
more frequently spend time with his daughter who lives in Queens. Pre-Trial has no
onjection to the modification and the government defers to Pre-Trial.

On May 84, 2020, Your Honor ordered the following bail conditions for Mr.
Bruce: $50,000 PRB; 1 FRP; Travel restricted to SDNY/EDNY; Surrender all Travel
Documents and make no new applications; Pretrial Supervision as directed by PTS;
Electronic Monitoring; Def. not to possess firearm/destructive device/other weapon.
Mr. Bruce’s monitoring was modified from home incarceration to home detention on

October 16, 2020.

Since his release, Mr. Bruce has complied with all the conditions of his

rel @ application is 4 granted,

a Fe" Respectfully submitted,
/ “/s/

Andrew L. Carter Jr, U.&D.d.

ennifer E. Willis

Dated: Newel WV 1 ON '  Agsistant Federal Defender
New York - 212-417-8743

NY,
cc: All counsel on record (ECF)
Mohammed Ahmed (PTSO)

 
